Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowable over prior art of record. 
Regarding claims 1 – 3, 11 – 13, the prior art of record failed to teach, alone or in combination, a method for wireless communication, comprising: transmitting, from a mobile device that comprises at least eight antenna ports, a message to a wireless communication node, the message including at least one of: (1) a first field indicating a first capability of the mobile device for performing a one- layer transmission using two antenna ports corresponding to a first port set selected from two or more port sets, or (2) a second field indicating a second capability of the mobile device for performing a one-layer transmission using four antenna ports corresponding to a second port set selected from the two or more port sets, wherein an individual port set of the two or more port sets includes one of (a) two antenna ports, or (b) four antenna ports as claimed in independent claim 1 and similarly claimed in independent claims 1 and 11. Therefore, claims 1 – 3 and 11 – 13 are novel and non-obvious over prior art of record.
Regarding claims 4 – 10 and 14 – 20, the prior art of record failed to teach, a method for wireless communication, comprising: receiving, by a wireless communication node, a first message from a mobile device that comprises at least eight antenna ports, the first message including at least one of: (1) a first field indicating a first capability of the mobile device for performing a one-layer transmission using two antenna ports corresponding to a first port set selected from two or more port sets, orDocket No. 125096-8063.US00 / ZTE-2018-000163-WO-US (2) a second field indicating a second capability of the mobile device for performing a one-layer transmission using four antenna ports corresponding to a second port set selected from the two or more port sets, wherein an individual port set of the two or more port sets includes one of (a) two antenna ports, or (b) four antenna ports transmitting, from the wireless communication node to the mobile device that comprises eight antenna ports based on the first message, a second message including a wideband information indicating at least one port set of the two or more port sets for a transmission to be performed from the mobile device to the wireless communication node, wherein the wideband information allows the mobile device to identify a precoder for performing the transmission; and receiving, at the wireless communication node, the transmission from the mobile device using antenna ports corresponding to the at least one port set indicated by the second message as claimed in independent claim 4 and similarly claimed in independent claim 14. Therefore, claims 4 – 10 and 14 – 20 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633